Cook, J.,
concurring in part and dissenting in part. I concur in the judgment and opinion of the majority affirming the dismissal of Bruggeman’s prohibition claims against the prosecuting attorney and Bruggeman’s claim against Judge Ingraham concerning the alleged unconstitutionality of R.C. 2950.09. I respectfully dissent, however, from that portion of the judgment affirming the dismissal of Bruggeman’s remaining prohibition claim that Judge Ingraham lacks jurisdiction to proceed with the R.C. 2950.09(C) sexual predator classification hearing.
As the majority concedes, under R.C. 2950.09(C), the sexual predator classification hearing for offenders convicted of a sexually oriented offense who have been sentenced before January 1, 1997 and are still serving a term of imprisonment in a state prison may occur only after the ODRC recommends that the offender be adjudicated a sexual predator. See R.C. 2950.09(C)(1) and (2). Bruggeman specifically alleged in his complaint that Judge Ingraham had scheduled a sexual predator classification hearing despite the absence of an ODRC recommendation.
The majority erroneously concludes that Bruggeman’s claim is premature, and that Judge Ingraham can decide this jurisdictional issue at the classification hearing. As we have consistently held, “ ‘when a tribunal patently and unambiguously lacks jurisdiction to consider a matter, a writ of prohibition will issue to prevent assumption of jurisdiction regardless of whether the tribunal has ruled on the question of its jurisdiction.’” (Emphasis added.) State ex rel. Cuyahoga Cty. v. State Personnel Bd. of Review (1998), 82 Ohio St.3d 496, 497, 696 N.E.2d 1054, 1055, quoting State ex rel. Hunter v. Human Resource Comm. (1998), 81 Ohio St.3d 450, 452, 692 N.E.2d 185, 187. In fact, under R.C. 2950.09(C)(1), no hearing would be necessary to determine this issue because the trial court has either received the required ODRC recommendation, which must be sent to that court, or it has not.
Based on the foregoing, after construing the allegations of Bruggeman’s complaint most strongly in his favor, as the court of appeals was required to do, it is not beyond doubt that ODRC has made and sent this recommendation to the trial court. Therefore, Bruggeman’s claim that Judge Ingraham patently and unambiguously lacks jurisdiction to proceed because the statutory prerequisite to conduct a sexual predator classification hearing did not occur, is neither frivolous nor obviously without merit. See State ex rel. Thompson v. Spon (1998), 83 Ohio St.3d 551, 553, 700 N.E.2d 1281, 1282.
Accordingly, the court of appeals’ sua sponte dismissal of Bruggeman’s prohibition claim against Judge Ingraham based on the alleged absence of the required ODRC recommendation should be reversed and remanded for further proceedings, including permitting Judge Ingraham to respond to this claim and present evidence of any ODRC recommendation. In this regard, I concur where the *234majority indicates that if ODRC has not yet issued and sent its recommendation, it is not precluded from doing so, and thereby conferring jurisdiction on Judge Ingraham to proceed.